DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 8/25/22.  Claims 1-58 have been cancelled.  Claims 59-85 are pending.  Claims 59-65, 68-69, 72, 82-83 have been amended.  Claims 59-85 are examined herein.  
Applicant’s amendments have rendered the 112 rejection of the last Office Action moot, therefore hereby withdrawn.
Applicant’s amendments to the claims of Application No. 17/604,610 has rendered the obviousness double patenting rejection moot, therefore hereby withdrawn.
The terminal disclaimer filed on 8/31/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of Application No. 17/604,619 has been reviewed and accepted.  The terminal disclaimer has been recorded.  The obviousness double patenting rejection is hereby withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest using the claimed Polymorph A for methods of treating PTSD.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627